DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Response to Amendment
Applicant's submission filed on 01 October, 2020 has been entered. Claims 14 and 17 have been amended. Claims 1-13 have been currently cancelled. No claim has been newly added. As a result, claims 14-19 are now pending in this application.

Claim Objections
Claims 14 and 17 are objected to because of the following informalities: These claims recite the term “order list” several times but then in the newly amended language recite the term “ordered list.”  This is inconsistent and while a skilled artisan would understand applicant to be referring to the same term, antecedent basis issues still arise. Appropriate correction is required.

                                          Response Arguments
Applicant's remark filed 01 October, 2020. The Applicant’s remark and amendments to the claims 14-19 were considered with the results that follow.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].

 a)      In re pages 7-9, Applicant respectfully submits that Maruyama in view of Ronkainen and Foreman fail to disclose, in combination with all of the features of amended independent claim 14, "the result comprising an excerpt from the ordered list of common terms, the excerpt comprising common terms with numbers of hits smaller than a maximum number of hits." In addition, independent claim 17 is amended to recite similar, but not identical, features as amended independent claim 14. 
In response, the examiner agrees the cited reference, Maruyama in view of Ronkainen and Foreman do not teach the limitation “determining of the one or more common terms with the smallest number of hits includes determining an order list of common terms, the ApplicantMaier, AlbertClient Docket No. DE820160391US01Application No. 15/801,336FiledNovember 2, 2017Page8 of 10order list of common terms comprising the common terms of the set of common terms ordered according to their respective numbers of hits, the order list representing a candidate hierarchy of candidate classes for classifying the set of data values”, therefore the argument have been fully considered and are persuasive. The rejection has been withdrawn under 35 U.S.C 103 in independent claims 14 and 17. However, upon further consideration, a new ground of rejection is made in view of Daisuke Maruyama et al (US Patent Publication No. US 2009/0248671 A1, hereinafter referred 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At Step 1: The claims are directed to a process. The claimed process for classifying a set of data values. Furthermore, the process continues to ensure how to determine each of the data values of the set of data values, and a set of one or more terms associated with the respective data value using one or more first knowledge bases.

At Step 2A, prong 1, the claims 14 and 17 recite limitations of “for each of the data values of the set of data values, determining a set of one or more terms associated with the respective data value using one or more first knowledge bases; determining a set of common terms, the set of common terms comprising terms present in more than one of the sets of terms; for each of the common terms, determining a number of hits for 

At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element - a non-transitory 

At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 14 and 17 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use.
 Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements 

Regarding dependent claims 15-16 fail to cure the deficiency of independent claim 14, therefore are also rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address above.

Regarding dependent claims 18-19 fail to cure the deficiency of independent claim 17, therefore are also rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke Maruyama et al (US Patent Publication No. US 2009/0248671 A1, hereinafter referred to as “Maruyama”) in view of Sami Ronkainen et al. (U.S. Patented Application Number US 2006/0253409 A1, hereinafter “Ronkainen”), and further in view of Richard D. Miller et al. (U.S. Patented Application Number US 2017/0293622 A1, hereinafter “Miller”).

Regarding claim 14, Maruyama teaches a computer program product comprising a non-volatile computer-readable storage medium having computer-readable program code embodied therewith, the computer- readable program code being configured to implement the following for classifying a set of data values (see Para [0039], ), when being executed by a computer system: 
for each of the data values of the set of data values, determining a set of one or more terms associated with the respective data value using one or more first knowledge bases (see Para [0044], assign the classification identification values to the classification information, wherein classification identification values configured as classification words and classification values made up of numerical value data corresponding to the classification words and classification code values using knowledge base); 
2determining a set of common terms, the set of common terms comprising terms present in more than one of the sets of terms (see Para [0095]-[0096], the server 104 retrieves a record including the selected "Age-kamaboko" as the classification target word in the main classification table 410, and decides a classification word and a classification value of the record with "Age-kamaboko" registered therein as a classification identification value about the classification information "Okinawa de kamaboko"., wherein Okinawa is not set in the binary condition table 430 of FIG. 4, or in the case where the binary condition returns a value of false when the classification information is "Tokyo de kamaboko", (i.e. kamaboko set of common terms present in more than one of the sets of terms));
However. Maruyama does not explicitly teach “for each of the common terms, determining a number of hits for a lookup query against one or more second knowledge data bases; determining one or more common terms of the set of common terms with the smallest number of hits; wherein the determining of the one or more common terms with the smallest number of hits includes determining an order list of common terms, the order list of common terms comprising the common terms of the set of common terms ordered according to their respective numbers of hits, the order list representing a candidate hierarchy of candidate classes for classifying the set of data values”.
However, Ronkainen teaches “for each of the common terms, determining a number of hits for a lookup query against one or more second knowledge data bases (see Para [0042], the list 130D of information from the local services, as received through the local receiver 270 from nodes 400, and may then compare this information, which may be referred to as "hits", in the local list 130D (Hit.sub.1-Hit.sub.x) with the hits in the WWW list 130E (Hit.sub.1-Hit.sub.y));
the list 130D of information from the local services, as received through the local receiver 270 from nodes 400, and may then compare this information, which may be referred to as "hits", in the local list 130D (Hit.sub.1-Hit.sub.x) with the hits in the WWW list 130E (Hit.sub.1-Hit.sub.y), where x (i.e. smallest number of hits) is typically less than y, that are received through the receiver 220, and the search algorithm 130C looks for a match, e.g., at least one hit in the local services list 130D has some number of words in common with a hit in the WWW result list 130E); and 

wherein the determining of the one or more common terms with the smallest number of hits includes determining an order list of common terms, the order list of common terms comprising the common terms of the set of common terms ordered according to their respective numbers of hits (see Para [0042], if the match is found, the local search algorithm 130C illustrates or highlights the hit in some manner, such as by placing it at the top of the hit list (i.e. order list) result displayed to the user on the display 140 and/or by displaying it in a different color, and Para [0043] teaches some part of the search result contain an address, as comparing address fields in hits in the WWW list 130E and in hits in the local services list 130D can be expected to produce the most reliable results for detecting matching or correlated hits and become more common), the order list representing a candidate hierarchy of candidate classes for classifying the set of data values (see Para [0061], the results may then be displayed to the user, such as in relevance order, so that the local page that provided the best hits is listed first, such as by color coding, wherein the `best` hits may be determined in accordance with some user-defined or default logic, such as by how many common  words appear in the local page(s) and in the page(s) found in the WWW search and [0062], obtains some number of local hits and the local hits are presented as a list, where the list items may be the titles of the local HTML pages).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Maruyama with the teachings of Ronkainen’s method for conducting information searching system to classify a set of data values as taught by Ronkainen in order to provide an ability to distribute predetermined search word set to the end user`s device, thus increasing the probability of search results that contain a manageable number of hits provide reliable and efficient search. 
However. Maruyama and Ronkainen do not explicitly teach “returning a result comprising an excerpt from the ordered list of common terms, the excerpt comprising common terms with numbers of hits smaller than a maximum number of hits”.
However, Miller teaches “returning a result comprising an excerpt from the ordered list of common terms (see Para [0078], an excerpted version of the text of the document with the search terms highlighted so that the user can quickly determine whether the excerpted area is relevant to the search and move on to other sections or documents), the excerpt comprising common terms with numbers of hits smaller than a maximum number of hits (see Para [0087], user may adjust the sensitivity of the clustering by indicating that 5 hits within 100 words of text is a minimum threshold for a cluster, and a user may adjust the sensitivity of the clustering by indicating that 3 hits within a paragraph is a minimum threshold for a cluster)”. The examiner further notes the claim does not define what a “maximum number” is, thus under BRI any number of hits would be less than some “maximum number.”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Maruyama and teaching of  Ronkainen’s method for conducting information searching system with the teachings of Miller’s system for displaying a visualizable results list to classify a set of data values as taught by Miller in order to enable allowing user to quickly and effectively determine whether the document is germane to the search without spending excessive time reading through remainder of the document, and enable improving functioning of the computing device by customizing a computing device that provides search results for a particular user without requiring additional computing power.
As per claim 17, in addition to rejection of claim 14, Maruyama further discloses “A computer system for classifying a set of data values, computer system comprising a hardware processor and a memory coupled to the processor, the hardware processor being configured to at least: (see Para [0041], the client 102 may be a personal computer or a work station, including any known single core processor or multicore processor and memory).

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Ronkainen and Miller, and further in view of George Henry Forman et al. (U.S. Patented Application Number US 8165972 B1, hereinafter “Forman”).
Regarding claim 15, Maruyama and Ronkainenand Miller teach claim 14 as above. However, Maruyama and Ronkainenand Miller do not explicitly show “determining whether the common term is a generalization of another one of the common terms comprised by the set of common terms, deleting the common term from the set of common terms if it is determined to be a generalization”.
 However Forman teaches determining whether the common term is a generalization of another one of the common terms comprised by the set of common terms (see col. 5 lines 58-67 to col. 6 line 1, determine the set of keywords by a known source of synonyms, such as a thesaurus, then the related feature determination engine determines the positive set including the cases 120 having at least one of the set of keywords, and the related feature determination engine then determines the modified positive set by removing all of the keywords in the set of related keywords),
deleting the common term from the set of common terms if it is determined to be a generalization (see col. 6 lines 26-58, if the related keywords include a plurality of synonyms (i.e. generalization), then the related feature determination engine removes any of the synonyms in the related keywords that match the at least one synonym).  
 teaching of  Ronkainen’s method for conducting information searching system and the teachings of Miller’s system for displaying a visualizable results list with the teachings of Forman’s method for using a classifier to determine a related feature to classify a set of data values as taught by Forman in order to utilize a context sensitivity so as to improve accuracy of the related keywords, and to reduce complexity of system needed for running the classifiers.
Claim 18 is substantially similar to claim 15, and therefore likewise rejected.
Regarding claim 16, the claim is rejected by the same rationale as stated in claim 15 rejection. Forman further teaches determining whether the common term is a synonym of one of the remaining common terms comprised by the set of common terms (see col. 6 lines 31-53, if a match exists then the matching related keyword is considered a synonym), 
deleting the common term from the set of common terms if it is determined to be a synonym (see col. 6 lines 54-59, if the ‘related keywords (i.e. common term)’ include a plurality of synonyms, then the related feature determination engine ‘removes (i.e. delete)’ any of the synonyms in the related keywords that match the at least one synonym).  
Claim 19 is substantially similar to claim 16, and therefore likewise rejected.

                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pilat; Michael discloses US 2013/0166530 A1 method and system for analyzing data using a query answering system.
Lu, Qi et al. discloses US 2005/0256866 A1 search system and methods with integration of user annotations from a trust network.
Singhal; Amitabh K. et al. discloses US 2006/0074907 A1 presentation of search results based on document structure.


                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        03/24/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145